PFATT, District Judge.
The importers were successful ’ in the protests which are grouped in Schedule B (Tariff Act July 24, 1897, c. 11, § 1, 30 Stat. 155 [U. S. Comp. St. 1901, p. 1632]). They failed in those'contained in Schedule A. The general principle of law is that the duty attaches to the goods immediately upon their arrival within the limits of our ports. To save the importers in their contention, here, we must stretch that principle, and hold that the duty does not attach until the importer has the absolute control of his goods. We may, perhaps, go beyond the date when the vessel containing the goods drops anchor; but it would be going very far to go beyond the date of actual' entry of the goods.
The facts about protest 203,186 are typical of all the protests in Schedule A. The vessel arrived December 22, 1905. Entry was made December 28, Í905. Examination took place January 4, 1906. The lemons of. these protests then lay upon the dock about a week after entry had been made and before examination. Much loss by rotting probably occurred duripg that week, and it would be a dangerous precedent to say that the loss discovered at the examination should seiwe as. á basis, for determining the condition of the fruit a week earlier.1 ;I agree with the Board that the importer has not given us sufficient evidence uppp which to'base the percentage of nonimportation.
Tlif,' decision of the Board of General. Appraisers is affirmed.